Order, Supreme Court, New York County (Dorothy Cropper, J.) entered May 27, 1992, which suppressed physical evidence, unanimously affirmed.
The police officers testified that they had heard a transmission indicating that a stolen green four door old model Buick containing four black males was in their vicinity. The car containing the four defendants was an old model four door, green Buick, with a white roof. We agree with the court below that while this information would have warranted a limited investigatory stop, it did not permit the full-blown detention which occurred here, where the officers approached with guns drawn, and opened the doors of the car, without requesting license or registration or otherwise seeking confirmation that the car which was being sought matched this description. In particular, we note that the Sprint report of the transmission indicated that the fleeing car had New York license plates, whereas the car which was stopped had Virginia license plates. Accordingly, the police conduct was not reasonably related in scope to the circumstances of the stop (see, People v De Bour, 40 NY2d 210, 222; People v Torres, 74 NY2d 224, 231). Concur—Sullivan, J. P., Carro, Kupferman and Nardelli, JJ.